Exhibit 10.1

 

FORM OF VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of ___, 2018 by and among
(i) Stellar Acquisition III Inc., a Republic of Marshall Islands corporation
(together with its successors, including the Successor after the Conversion (as
such terms are defined in the Merger Agreement, defined below), the
“Purchaser”), (ii) Phunware, Inc., a Delaware corporation (the “Company”), and
(iii) the undersigned stockholder (“Holder”) of the Company. Any capitalized
term used but not defined in this Agreement will have the meaning ascribed to
such term in the Merger Agreement.

 

WHEREAS, on February 27, 2018, the Purchaser, the Company, and STLR Merger
Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of the
Purchaser (“Merger Sub”), entered into that certain Agreement and Plan of Merger
(as amended from time to time in accordance with the terms thereof, the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company,
with the Company continuing as the surviving entity (the “Merger”), and as a
result of which, among other matters, all of the issued and outstanding capital
stock of the Company as of the Effective Time shall no longer be outstanding and
shall automatically be cancelled and shall cease to exist, in exchange for the
Stockholder Merger Consideration as set forth in the Merger Agreement, all upon
the terms and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the DGCL;

 

WHEREAS, the Board of Directors of the Company has (a) approved and declared
advisable the Merger Agreement, the Ancillary Documents, the Merger and the
other transactions contemplated by any such documents (collectively, the
“Transactions”), (b) determined that the Transactions are fair to and in the
best interests of the Company and its stockholders (the “Company Stockholders”)
and (c) recommended the approval and the adoption by each of the Company
Stockholders of the Merger Agreement, the Ancillary Documents, the Merger and
the other Transactions; and

 

WHEREAS, as a condition to the willingness of the Purchaser to enter into the
Merger Agreement, and as an inducement and in consideration therefor, and in
view of the valuable consideration to be received by Holder thereunder, and the
expenses and efforts to be undertaken by the Purchaser and the Company to
consummate the Transactions, the Purchaser, the Company and Holder desire to
enter into this Agreement in order for Holder to provide certain assurances to
the Purchaser regarding the manner in which Holder is bound hereunder to vote
any shares of capital stock of the Company which Holder beneficially owns, holds
or otherwise has voting power (the “Shares”) during the period from and
including the date hereof through and including the date on which this Agreement
is terminated in accordance with its terms (the “Voting Period”) with respect to
the Merger Agreement, the Merger, the Ancillary Documents and the Transactions.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Covenant to Vote in Favor of Transactions. Holder agrees, with respect to all
of the Shares:

 

(a) during the Voting Period, at each meeting of the Company Stockholders or any
class or series thereof, and in each written consent or resolutions of any of
the Company Stockholders in which Holder is entitled to vote or consent, Holder
hereby unconditionally and irrevocably agrees to be present for such meeting and
vote (in person or by proxy), or consent to any action by written consent or
resolution with respect to, as applicable, the Shares (i) in favor of, and
adopt, the Merger, the Merger Agreement, the Ancillary Documents, any amendments
to the Company’s Organizational Documents, and all of the other Transactions
(and any actions required in furtherance thereof), (ii) in favor of the other
matters set forth in the Merger Agreement, and (iii) to vote the Shares in
opposition to: (A) any Acquisition Proposal and any and all other proposals for
the acquisition of the Company; or (B) any other action or proposal involving
any Target Company that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay or adversely affect in any material
respect the Transactions or would reasonably be expected to result in any of the
conditions to the Closing under the Merger Agreement not being fulfilled;

 



 

 

 

(b) to execute and deliver all related documentation and take such other action
in support of the Merger, the Merger Agreement, any Ancillary Documents and any
of the Transactions as shall reasonably be requested by the Company or the
Purchaser in order to carry out the terms and provision of this Section 1,
including, without limitation, (i) execution and delivery to the Company of a
Letter of Transmittal and the Transmittal Documents (including if Holder is a
Significant Stockholder, a Lock-Up Agreement), (ii) delivery of Holder’s Company
Certificate (or a Lost Certificate Affidavit in lieu of the Company
Certificate), duly endorsed for transfer, to the Company and any similar or
related documents, (iii) any actions by written consent of the Company
Stockholders presented to Holder with respect to the matters in Section 1(a) or
1(f), and (iv) any applicable Ancillary Documents, customary instruments of
conveyance and transfer, and any consent, waiver, governmental filing, and any
similar or related documents;

 

(c) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares owned by Holder or his/her/its Affiliates
in a voting trust or subject any Shares to any arrangement or agreement with
respect to the voting of such Shares, unless specifically requested to do so by
the Company and the Purchaser in connection with the Merger Agreement, the
Ancillary Documents and any of the Transactions;

 

(d) except as contemplated by the Merger Agreement or the Ancillary Documents,
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person with respect to the voting of, any shares of the Company capital stock in
connection with any vote or other action with respect to the Transactions, other
than to recommend that stockholders of the Company vote in favor of adoption of
the Merger Agreement and the Transactions and any other proposal the approval of
which is a condition to the obligations of the parties under the Merger
Agreement (and any actions required in furtherance thereof and otherwise as
expressly provided by Section 1 of this Agreement);

 

(e) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to the Merger, the Merger
Agreement, the Ancillary Documents and any of the Transactions, including
pursuant to the DGCL; and

 

(f) without limiting Sections 1(a) and 1(b) above, to: (i) approve and consent
to, and with respect to any Company Preferred Stock held by Holder participate
in, the Company Preferred Stock Exchange and convert all of the shares of
Company Preferred Stock held by Holder for shares of Company Common Stock on a
conversion ratio of one share of Company Common Stock per share of Company
Preferred Stock; (ii) to approve and consent to either (as requested by the
Company) (A) the amendment of the Amended and Restated Investor Rights
Agreement, dated as of December 18, 2015, as amended on October 25, 2016 (the
“IRA”), by and among the Company and the Investors named therein to amend the
definition of “IPO” therein to include the transactions contemplated by the
Merger Agreement or (B) the termination of the IRA, and to execute any documents
reasonably requested by the Company or the Purchaser in connection with such
amendment or termination of the IRA; and (iii) approve and consent to the
termination of, and terminate, the Contracts set forth on Schedule 6.3(d)(vii)
to the Merger Agreement.

 



 2 

 

 

2. Grant of Proxy. Holder, with respect to all of the Shares, hereby irrevocably
grants to, and appoints, the Purchaser and any designee of the Purchaser
(determined in the Purchaser’s sole discretion) as Holder’s attorney-in-fact and
proxy, with full power of substitution and resubstitution, for and in Holder’s
name, to vote, or cause to be voted (including by proxy or written consent, if
applicable) any Shares owned (whether beneficially or of record) by Holder. The
proxy granted by Holder pursuant to this Section 2 is irrevocable and is granted
in consideration of the Purchaser entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses. Holder hereby affirms
that such irrevocable proxy is coupled with an interest by reason of the Merger
Agreement and, except upon the termination of this Agreement in accordance with
Section 5(a), is intended to be irrevocable. Holder agrees, until this Agreement
is terminated in accordance with Section 5(a), to vote its Shares in accordance
with Section 1 above.

 

3. Other Covenants.

 

(a) No Transfers. Holder agrees that during the Voting Period it shall not, and
shall cause its Affiliates not to, without the Purchaser’s prior written
consent, (A) offer for sale, sell (including short sales), transfer, tender,
pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Shares; (B) grant any proxies or powers of attorney with respect
to any or all of the Shares; (C) permit to exist any lien of any nature
whatsoever (other than those imposed by this Agreement, applicable securities
Laws or the Company’s Organizational Documents, as in effect on the date hereof)
with respect to any or all of the Shares; or (D) take any action that would have
the effect of preventing, impeding, interfering with or adversely affecting
Holder’s ability to perform its obligations under this Agreement. The Company
hereby agrees that it shall not permit any Transfer of the Shares in violation
of this Agreement. Holder agrees with, and covenants to, the Purchaser that
Holder shall not request that the Company register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any Shares
during the term of this Agreement without the prior written consent of the
Purchaser, and the Company hereby agrees that it shall not effect any such
Transfer.

 

(b) Permitted Transfers. Section 3(a) shall not prohibit a Transfer of Shares by
Holder (i) for the net settlement of Holder’s options to purchase Shares, (ii)
for the exercise of Holder’s options to purchase Shares, to the extent such
options would expire prior to the Effective Time (to pay the exercise price
thereof and any tax withholding obligations), (iii) for the exercise of Holder’s
options to purchase Shares, and the sale of a sufficient number of such Shares
acquired upon exercise of such options as would generate sales proceeds
sufficient to pay the aggregate applicable exercise price of shares then
exercised under such options and the taxes payable by Holder as a result of such
exercise or settlement, (iv) to any family member or trust for the benefit of
any family member, (v) to any stockholder, member or partner of Holder, if an
entity, (vi) to any Affiliate of Holder, or (vii) to any person or entity if and
to the extent required by any non-consensual Order, by divorce decree or by
will, intestacy or other similar Applicable Law, so long as, (A) in the case of
the foregoing clauses (i), (ii) and (iii), Holder acknowledges and agrees that
the Shares purchased upon such net settlement or exercise of options shall be
subject to the restrictions in this Agreement, and (B) in the case of the
foregoing clauses (iv), (v), (vi) and (vii), the assignee or transferee agrees
to be bound by the terms of this Agreement and executes and delivers to the
parties hereto a written consent and joinder memorializing such agreement.
During the term of this Agreement, the Company will not register or otherwise
recognize the transfer (book-entry or otherwise) of any Shares or any
certificate or uncertificated interest representing any of Holder’s Shares,
except as permitted by, and in accordance with, this Section 3(b).

 



 3 

 

 

(c) Changes to Shares. In the event of a stock dividend or distribution, or any
change in the shares of capital stock of the Company by reason of any stock
dividend or distribution, stock split, recapitalization, combination,
conversion, exchange of shares or the like, the term “Shares” shall be deemed to
refer to and include the Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
Holder agrees during the Voting Period to notify the Purchaser and the Company
promptly in writing of the number and type of any additional Shares acquired by
Holder, if any, after the date hereof.

 

(d) Registration Statement. During the Voting Period, Holder agrees to provide
to the Purchaser, the Company and their respective Representatives any
information regarding Holder or the Shares that is reasonably requested by the
Purchaser, the Company or their respective Representatives for inclusion in the
Registration Statement.

 

(e) Publicity. Holder shall not issue any press release or otherwise make any
public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of the Company and the
Purchaser. Holder hereby authorizes the Company and the Purchaser to publish and
disclose in any announcement or disclosure required by the SEC, Nasdaq or the
Registration Statement (including all documents and schedules filed with the SEC
in connection with the foregoing), Holder’s identity and ownership of the Shares
and the nature of Holder’s commitments and agreements under this Agreement, the
Merger Agreement and any other Ancillary Documents.

 

4. Representations and Warranties of Holder. Holder hereby represents and
warrants to the Purchaser and the Company as follows:

 

(a) Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that the Purchaser is entering
into the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

 

(b) Ownership of Shares. As of the date hereof, Holder has beneficial ownership
over the type and number of the Shares set forth under Holder’s name on the
signature page hereto, is the lawful owner of such Shares, has the sole power to
vote or cause to be voted such Shares, and has good and valid title to such
Shares, free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever, other than those imposed by this
Agreement, applicable securities Laws or the Company’s Organizational Documents,
as in effect on the date hereof. There are no claims for finder’s fees or
brokerage commission or other like payments in connection with this Agreement or
the transactions contemplated hereby payable by Holder pursuant to arrangements
made by Holder. Except for the Shares and other securities of the Company set
forth under Holder’s name on the signature page hereto, as of the date of this
Agreement, Holder is not a beneficial owner or record holder of any: (i) equity
securities of the Company, (ii) securities of the Company having the right to
vote on any matters on which the holders of equity securities of the Company may
vote or which are convertible into or exchangeable for, at any time, equity
securities of the Company or (iii) options, warrants or other rights to acquire
from the Company any equity securities or securities convertible into or
exchangeable for equity securities of the Company.

 



 4 

 

 

(c) No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws or other comparable
organizational documents of Holder, if applicable, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any Contract
or obligation to which Holder is a party or by which Holder or any of the Shares
or its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

(d) No Inconsistent Agreements. Holder hereby covenants and agrees that, except
for this Agreement, Holder (i) has not entered into, nor will enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares inconsistent with Holder’s obligations pursuant
to this Agreement, (ii) has not granted, nor will grant at any time while this
Agreement remains in effect, a proxy, a consent or power of attorney with
respect to the Shares and (iii) has not entered into any agreement or knowingly
taken any action (nor will enter into any agreement or knowingly take any
action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.

 

5. Miscellaneous.

 

(a) Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate, and none of the Purchaser, the Company
or Holder shall have any rights or obligations hereunder, upon the earliest to
occur of (i) the mutual written consent of the Purchaser, the Company and
Holder, (ii) the Effective Time (following the performance of the obligations of
the parties hereunder required to be performed at or prior to the Effective
Time), and (iii) the date of termination of the Merger Agreement in accordance
with its terms. The termination of this Agreement shall not prevent any party
hereunder from seeking any remedies (at law or in equity) against another party
hereto or relieve such party from liability for such party’s breach of any terms
of this Agreement. Notwithstanding anything to the contrary herein, the
provisions of this Section 5(a) shall survive the termination of this
Agreement. 

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be assigned, transferred or
delegated by Holder at any time without the prior written consent of the
Purchaser and the Company, and any purported assignment, transfer or delegation
without such consent shall be null and void ab initio.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 



 5 

 

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth or referred to in Section 5(h). Nothing in
this Section 5(d) shall affect the right of any party to serve legal process in
any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5(e).

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



 6 

 

 

(g) Capacity as a Company Stockholder. Holder signs this Agreement solely in
Holder’s capacity as a stockholder of the Company, and not in Holder’s capacity
as a director, officer or employee of the Company. Notwithstanding anything
herein to the contrary, nothing herein shall in any way restrict a director or
officer of the Company in the exercise of his or her fiduciary duties as a
director or officer of the Company or prevent or be construed to create any
obligation on the part of any director or officer of the Company from taking any
action in his or her capacity as such director or officer.

 

(h) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to the Purchaser to:

 

Stellar Acquisition III Inc.
90 Kifissias Avenue
Maroussi Athens, Greece 15125
Attn: George Syllantavos, co-Chief Executive Officer
Facsimile No.: +30 (210) 876-4877
Telephone No.: +30 (210) 876-4876
Email: gs@stellaracquisition.com

 

 

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Barry I. Grossman, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com

 

If to the Company, to:

 

Phunware, Inc.
7800 Shoal Creek Boulevard, Suite 230-S
Austin, TX 78757
Attn: Alan S. Knitowski
Email: aknitowski@phunware.com

 

with a copy (which will not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati
One Market Plaza, Spear Tower, Suite 3300, San Francisco, CA 94105
Attn: Scott Murano, Robert Ishii, Denny Kwon, and Derek Liu

Email: smurano@wsgr.com; rishii@wsgr.com; dkwon@wsgr.com; dliu@wsgr.com

 


If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and the Purchaser (and each of their
copies for notices hereunder).

 



  

   

 

(i) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Purchaser, the Company and the Holder. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

 

(j) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



 7 

 

 

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and the Company and
the Purchaser will have not adequate remedy at law, and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by Holder in accordance with their specific terms or were
otherwise breached. Accordingly, the Company and the Purchaser shall be entitled
to an injunction or restraining order to prevent breaches of this Agreement by
Holder and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(l) Expenses. Each party shall be responsible for its own fees and expenses
(including the fees and expenses of investment bankers, accountants and counsel)
in connection with the entering into of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby; provided, that in the event of any Action arising out of or relating to
this Agreement, the non-prevailing party in any such Action will pay its own
expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.

 

(m) No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Holder, the Company and the Purchaser,
and is not intended to create, and does not create, any agency, partnership,
joint venture or any like relationship among the parties hereto or among any
other Company shareholders entering into voting agreements with the Company or
the Purchaser. Holder is not affiliated with any other holder of securities of
the Company entering into a voting agreement with the Company or the Purchaser
in connection with the Merger Agreement and has acted independently regarding
its decision to enter into this Agreement. Nothing contained in this Agreement
shall be deemed to vest in the Company or the Purchaser any direct or indirect
ownership or incidence of ownership of or with respect to any Shares.

 

(n) Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(o) Entire Agreement. This Agreement (together with the Merger Agreement to the
extent referred to herein) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Merger Agreement or any Ancillary Document. Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of the Purchaser or the Company or any of the obligations of Holder under any
other agreement between Holder and the Purchaser or the Company or any
certificate or instrument executed by Holder in favor of the Purchaser or the
Company, and nothing in any other agreement, certificate or instrument shall
limit any of the rights or remedies of the Purchaser or the Company or any of
the obligations of Holder under this Agreement.

 

(p) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile or electronic signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 8 

 



 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  The Purchaser :       STELLAR ACQUISITION III INC.         By:   Name:    
Title:           The Company:       PHUNWARE, INC.         By:
                                Name:     Title:  

 

{Signature Page to Voting Agreement} 



 

 

 

Holder:

 

Name of Holder: [                                                     ]

 

By:                                 Name:     Title:    

 

Number and Type of Shares:  

 

__________ shares of Company Common Stock  

 

__________ shares of Series A Preferred Stock  

 

__________ shares of Series B Preferred Stock  

 

__________ shares of Series C Preferred Stock  

 

__________ shares of Series D Preferred Stock  

 

__________ shares of Series D-1 Preferred Stock  

 

__________ shares of Series E Preferred Stock  

 

__________ shares of Series F Preferred Stock  

 

__________ shares of Series Alpha Preferred Stock  

 

__________ shares of Series Beta Preferred Stock

 

__________ shares of Series Gamma Preferred Stock

 

Address for Notice:  

 

Address:
                                                                                      
                                                                                                       
                                                                                                       
Facsimile No.:
                                                                              
Telephone
No.:                                                                            
Email:
                                                                                            

 



{Signature Page to Voting Agreement} 

 

 



 

 